Per Curiam:
The order appealed from should be modified so as to require the defendants to furnish to the plaintiff within twenty days after service of a copy of the order to be entered hereon verified copies of all entries in. the defendants’ books specified in the order relating to the transactions between the defendants and the plaintiff and between the defendants and the plaintiff’s assignor, Gr. P. Bliss; and in default thereof that the plaintiff have the inspection provided for in the order appealed from. As so modified the order is affirmed, without costs. Present — Ingraham, P. J., Laughlin, Clarke, Miller and Dowling, JJ. Clarke, J., dissented and voted for reversal. Order modified as directed in opinion, and as modified affirmed, without costs. , Order to be settled on notice.